[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                             No. 08-16916                 ELEVENTH CIRCUIT
                                                             AUGUST 21, 2009
                         Non-Argument Calendar
                                                           THOMAS K. KAHN
                       ________________________                CLERK

                   D. C. Docket No. 08-00155-CV-BE-S

JERRY W. WIGGINS,



                                                          Petitioner-Appellant,

                                  versus

C. PRICE, Warden,
ATTORNEY GENERAL OF THE STATE OF ALABAMA,


                                                       Respondents-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                             (August 21, 2009)

Before CARNES, HULL and WILSON, Circuit Judges.

PER CURIAM:
      Jerry W. Wiggins, an Alabama prisoner proceeding pro se, appeals the

district court’s denial of his habeas corpus petition brought under 28 U.S.C.

§ 2254. After review, we affirm.

                                 I. BACKGROUND

      After being convicted and sentenced to 50 years’ imprisonment for first-

degree rape, Wiggins filed a pro se § 2254 petition, alleging that his trial counsel

was ineffective for failing (1) to call a newspaper reporter to testify regarding a

newspaper article wherein the victim’s sister allegedly stated that the victim

consented to have sex with Wiggins because she had a “mind of a child,” (2) to

argue that the victim did not have the “mind of a child” because she graduated

from high school, and (3) to impeach the victim’s testimony that she had never had

sex by showing that she was common-law married.

      After the state responded, a magistrate judge issued a report, finding that,

because Wiggins never raised these ineffective-assistance claims in state court,

Wiggins’s ineffective-assistance claims were unexhausted and therefore

procedurally barred. Over Wiggins’s objection, the district court adopted the

magistrate judge’s report and denied Wiggins’s § 2254 petition. This Court

granted Wiggins’s motion for a certificate of appealability (“COA”) on the

following issue:



                                           2
      Whether the district court erred in finding the following ineffective
      assistance of counsel claims to be procedurally barred from federal
      habeas review: (a) counsel’s failure to call a newspaper reporter,
      Kaysha Drexle, as a witness; (b) counsel’s failure to challenge
      evidence that the victim “had the mind of a child” based on her
      graduation from high school; and (c) counsel’s failure to use known
      information that the victim was common-law married to Bill Morgan
      to impeach her testimony that she had never had sex with anyone.

                                 II. DISCUSSION

      “[I]n an appeal brought by an unsuccessful habeas petitioner, appellate

review is limited to the issues specified in the [COA].” McClain v. Hall, 552 F.3d

1245, 1254 (11th Cir. 2008) (quotation marks omitted) (first alteration in original),

petition for cert. filed, (U.S. June 25, 2009) (No. 09-5004). A habeas petitioner

abandons the claims he does not address on appeal. See Atkins v. Singletary, 965

F.2d 952, 955 n.1 (11th Cir. 1992). While this Court is lenient when interpreting

the arguments of a pro se litigant, it will not act as de facto counsel. See GJR

Invs., Inc. v. County of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998).

      Neither of Wiggins’s briefs addresses the single issue set forth in the COA

regarding the district court’s decision that his ineffective-assistance claims were

procedurally barred from federal habeas review. Instead, Wiggins’s initial brief

argues only the substantive issue of his trial counsel’s ineffectiveness. Moreover,

Wiggins’s reply brief argued that he was actually innocent of the rape offense and

failed to address the procedural bar question, even after the government pointed

                                           3
out that Wiggins had waived the procedural bar issue by failing to address it in his

initial brief. There simply is nothing in Wiggins’s briefs for this Court to construe

liberally as an argument related to the procedural bar issue in the COA.

      Thus, we affirm the district court’s denial of Wiggins’s § 2254 petition.

      AFFIRMED.




                                          4